Case
  Case
     15-07701
       15-07701Doc
                 Doc
                   53-1
                     52 Filed
                        Filed 02/06/19
                              11/06/18 Entered
                                       Entered 02/06/19
                                                 11/07/18 16:19:10
                                                          09:36:53 Desc
                                                                   Desc Main
                                                                        Agreed
                           Document
                              Order Page
                                       Page
                                         1 of1 2of 2
Case
  Case
     15-07701
       15-07701Doc
                 Doc
                   53-1
                     52 Filed
                        Filed 02/06/19
                              11/06/18 Entered
                                       Entered 02/06/19
                                                 11/07/18 16:19:10
                                                          09:36:53 Desc
                                                                   Desc Main
                                                                        Agreed
                           Document
                              Order Page
                                       Page
                                         2 of2 2of 2
